Case:19-01196-MER Doc#:33 Filed:01/15/21                    Entered:01/15/21 13:31:04 Page1 of 12


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO
                                 The Honorable Michael E. Romero


     In re:
                                                             Case No. 19-12357 MER
     TODD LEWIS CHEEK,

              Debtor.                                        Chapter 7


     KING OF FREIGHT, LLC,                                   Adv. Case No. 19-01196 MER

              Plaintiff.

     v.

     TODD LEWIS CHEEK,

              Defendant.

                                                 ORDER

        While the business relationship between the parties in this matter was brief, the
 subsequent litigation has spanned two states and over three years. The parties’ dispute
 now comes before the Court on the Motion for Summary Judgment on Complaint to
 Determine Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(4) and (a)(6) filed by
 the Plaintiff, King of Freight, LLC (“KOF”).1 The Court has reviewed the evidence and
 heard the parties’ arguments,2 and issues its ruling accordingly.3

                                            BACKGROUND

        Todd Lewis Cheek (“Cheek”) was formerly employed by KOF as a Logistics
 Coordinator, and his girlfriend at the time, Charlotte Myrtle (“Myrtle”), was employed by
 KOF as Cheek’s assistant.4 Cheek entered into a Non-Competition and Confidentiality
 Agreement (“NCCA”) as part of his employment with KOF, in which he agreed not to
 disclose certain information, including customer lists, with anyone without KOF’s

 1
     ECF No. 24 (“Motion”). See also ECF Nos. 27 (Response) and 28 (Reply).
 2
     ECF No. 31.
 3
  This memorandum opinion shall constitute the Court’s findings of facts and conclusions of law for
 purposes of Fed. R. Civ. P. 52(a), made applicable by Fed. R. Bankr. P. 7052.
 4
  See Motion at Exh. 1 (“Kansas Complaint”), ¶¶ 6-10. The Court notes Cheek disputed this fact, as well
 as several others. As discussed further herein, Cheek did not provide evidence supporting his disputes in
 his Response. Accoridngly, the Court will treat all of KOF’s factual assertions, such as they are supported
 by evidence, as undisputed for the purposes of the Motion and this Order.
Case:19-01196-MER Doc#:33 Filed:01/15/21                    Entered:01/15/21 13:31:04 Page2 of 12


 consent during and after their employment.5 Under the NCCA, Cheek also agreed to
 refrain from soliciting KOF’s customers and competing with KOF for a period of two
 years after his employment ended.6

        Cheek’s employment was terminated on November 17, 2017, after Cheek sent
 “rude and harassing” text messages to KOF’s owner, and Myrtle resigned almost
 immediately thereafter.7 The same day, Cheek and Myrtle sent a number of emails to
 KOF’s customers, soliciting their business and saying KOF had engaged in “unlawful
 business practices[.]”8 On November 17, 2017, Cheek also registered a limited liability
 company called “Freight King LLC” with the Kansas Secretary of State.9

         On November 21, 2017, KOF initiated an action against Cheek and Myrtle in the
 District Court for Sedgwick County, Kansas (“Kansas Court”), Case No. 2017-CV-
 002688-CE (“Kansas Case”), asserting claims for breach of contract, tortious
 interference with business relations, defamation, and civil conspiracy, as well as a
 request for a temporary restraining order.10 Although an attorney entered an
 appearance for Cheek, and stipulated to a temporary restraining order on Cheek’s
 behalf prior to the deadline for a responsive pleading,11 Cheek failed to timely file any
 substantive response to the Kansas Complaint. As a result, on February 9, 2018, the
 Kansas Court entered a Journal Entry of Default against Cheek and scheduled a bench
 trial on damages (the “Damages Trial”).12

        The Damages Trial was held on April 23, 2018.13 The Kansas Court heard
 testimony from KOF’s general manager, Brandon Howarah (“Howarah”), and admitted
 forty exhibits.14 The Kansas Court noted it sent out notice of the bench trial and also left
 a voicemail to notify Cheek of the Damages Trial, but nonetheless Cheek failed to
 appear.15

       At the Damages Trial, Howarah testified the day Myrtle and Cheek were
 terminated from KOF, he discovered an email from Myrtle to Cheek containing a list of
 5
     See Motion at Exh. 5 (NCCA).
 6
     Id.
 7
     Kansas Complaint at ¶ 18.

 8
     Id. at ¶ 24.

 9
     Id. at ¶ 33.
 10
      Kansas Complaint.

 11
   See Motion at Exh. 4 (“Reconsideration Order”), p. 2. The Kansas Court subsequently allowed such
 counsel to withdraw from representation on February 9, 2018.
 12
      Motion at Exh. 2 (“Default Judgment”).

 13
      See Motion at Exh. 3 (“Damages Order”); Exh. 6 (transcript of Damages Trial).

 14
      Motion at Exh. 6.
 15
      Id. at pp. 3-4.

                                                      2
Case:19-01196-MER Doc#:33 Filed:01/15/21            Entered:01/15/21 13:31:04 Page3 of 12


 KOF customers.16 Howarah further testified Cheek communicated with KOF clients,
 telling the clients KOF employed unlawful business practices, in an attempt to solicit
 KOF’s customers for his new company Frieght King, LLC.17 Cheek also solicited KOF
 employees to provide accounting records for KOF clients in exchange for payment.18
 From these efforts, KOF concluded Cheek successfully obtained the business of two of
 its clients and as a result of Cheek’s actions, KOF lost profits with a number of accounts
 Cheek had been servicing.19 Howarah testified prior to Cheek’s involvement, KOF had
 not had any issues with the affected clients.20

         The Kansas Court entered a judgment for damages against Cheek and Myrtle,
 jointly and severally, for the principal balance of $255,747.00 with interest thereon
 (“Initial Damages Award”), plus $10,500 for attorneys’ fees and costs (“Initial Fee
 Award”).21 The Damages Order contains seven pages of the Kansas Court’s findings
 based on Howarah’s testimony and the other evidence presented. Specifically, the
 Kansas Court found prior to their departure, Cheek and Myrtle solicited KOF’s clients
 and falsely claimed KOF was engaged in unlawful business practices, and did so
 “intentionally, willfully and maliciously.”22 The Kansas Court found Cheek and Myrtle
 “intentionally, willfully and maliciously interfered with [KOF’s] business relationships by:
 soliciting [KOF’s] customers in violation of their Agreements; by making false
 statements to [KOF’s] customers that [KOF] is engaged in unlawful activity; and by
 conspiring together to breach their Confidentiality and Non-Competition Agreements
 and to use confidential customer information for the purpose of soliciting [KOF’s]
 customers for their own financial gain and to damage [KOF].”23

        Accordingly, the Kansas Court found KOF demonstrated its claims against
 Cheek and Myrtle for intentional tortious interference with its business, as well as
 breach of contract and defamation.24 KOF was also granted a permanent injunction
 commencing April 24, 2018, and continued until April 24, 2020, enjoing and prohibiting
 Cheek and Myrtle from soliciting KOF’s customers, competing with KOF within a defined
 location, and from soliciting employees of KOF.25



 16
      Id. at p. 13.

 17
      Id. at pp. 15-18.
 18
      Id. at p. 19.
 19
      Id. at pp. 21-32.

 20
      Id. at 39

 21
      Damages Order at p. 10.
 22
      Id. at ¶¶ 23-24, 27.

 23
      Id. at ¶ 36.

 24
      Motion at Exh. 6 at pp. 48-50.
 25
      Id. (the “Enjoined Activities”).

                                               3
Case:19-01196-MER Doc#:33 Filed:01/15/21                  Entered:01/15/21 13:31:04 Page4 of 12


         On November 16, 2018, Cheek filed a Motion to Set Aside Default Judgment,
 and a hearing was held on December 7, 2018 (“Reconsideration Hearing”).26 On that
 date, Cheek appeared with counsel and testified on his own behalf. Howarah again
 testified for KOF. At the Reconsideration Hearing, Cheek testified he was aware of
 Myrtle coming to the various court proceedings throughout the Kansas Case, even
 though he did not personally attend them.27 Cheek further testified following the entry of
 the temporary injunction, he continued to do business with at least one of KOF’s
 customers.28

         The Kansas Court entered its order denying Cheek’s Motion to Set Aside on
 January 4, 2019.29 In the Reconsideration Order, the Kansas Court emphasized
 Cheek’s conscious decision not to participate in the Kansas Case proceedings until the
 Motion Set Aside was filed.30 The Kansas Court also made particular note of the
 prejudice suffered by KOF.31 Cheek’s bankruptcy filing followed on March 28, 2019
 (“Petition Date”),32 with the instant proceeding filed by KOF shortly thereafter.33

        On November 27, 2019, after obtaining relief from the automatic stay from this
 Court,34 KOF filed a citation in contempt with the Kansas Court, seeking to have Cheek
 held in contempt for violating the permanent injunction. On September 15, 2020, the
 Kansas Court held a hearing on the same (“Contempt Hearing”).35

        At the Contempt Hearing, Howarah testified as to Cheek’s ongoing violations of
 the permanent injunction, and ultimately the Kansas Court found Cheek to be in
 contempt.36 The Kansas Court found Cheek violated the injunction from April 24, 2018,
 to March 28, 2019, by conducting business with a number of KOF’s customers,
 damaging KOF in the amount of $40,890.95 in lost net profits (“Pre-Petition Contempt
 Damages”), and from March 28, 2019, to July 23, 2019, damaging KOF in the amount
 of $3,994.09 in lost net profits (“Post-Petition Contempt Damages”). The Kansas

 26
      See Motion at Exh. 7.
 27
      Id. at pp. 83-85.
 28
      Id. at pp. 91-92.
 29
      Reconsideration Order at p. 4.

 30
      Id. at p. 5.

 31
      Id. at p. 9.
 32
   Case No. 19-12357 MER (“Administrative Case”). The Court notes Cheek filed a petition prior to filing
 the Administrative Case, Case No. 19-10412 EEB, on January 21, 2019. This case was dismissed on
 March 13, 2019.
 33
      ECF No. 1.

 34
      ECF No. 25 in Case No. 19-12357 (“Stay Order”).

 35
      Motion at Exh. 9.
 36
      Motion at Exh. 8 (“Contempt Order”).

                                                    4
Case:19-01196-MER Doc#:33 Filed:01/15/21                       Entered:01/15/21 13:31:04 Page5 of 12


 Court further awarded KOF $15,581.13 in attorney fees (“Contempt Fee Award”),37
 and ordered the injunction extended to September 15, 2021.

         Having already established the damages and attorney fees incurred in the
 Kansas Case prior to the Petition Date, KOF now moves for summary judgment on its
 claims asserted against Cheek in the instant proceeding, namely for a determination of
 nondischargebaility of the Intial Damages Award, Initial Fee Award, Pre-Petition
 Contempt Damages, and the portion of the Contempt Fee Award attributable to pre-
 petition attorney fees, pursuant to 11 U.S.C. § 523(a)(4) and/or (a)(6).38 KOF argues
 claim and/or issue preclusion bars the relitigation of the merits of the damage awards in
 the instant proceeding and judgment should be entered in its favor. KOF likewise
 requests an order from this Court confirming the Post-Petition Contempt Damages and
 the portion of the Contempt Fee Award attributable to post-petition attorney fees are not
 subject to Cheek’s discharge, which entered on September 18, 2019.39

                                                  ANALYSIS

 A.         Summary Judgment Standards.

           Summary judgment shall be granted “if the movant shows that there is no
 genuine dispute as to any material fact and the movant is entitled to judgment as a
 matter of law.”40 The burden for establishing entitlement to summary judgment rests on
 the movant,41 and the Court must view the record in the light most favorable to the non-
 moving party.42 Summary judgment is not appropriate where a dispute exists as to facts
 which could affect the outcome of the suit under relevant law.43 A genuine dispute over
 a material fact exists when the “evidence supporting the claimed factual dispute [is]
 shown to require a jury or judge to resolve the parties’ differing versions of the truth at
 trial.”44

        Importantly, the nonmoving party “must present affirmative evidence in order to
 defeat a properly supported motion for summary judgment.”45 Although Cheek disputed

 37
   The Court notes the Kansas Court did not specify which part of the Contempt Fee Award constituted
 pre-petition fees.
 38
    Unless otherwise specified, all references herein to “Section,” “§,” and “Code” refer to Title 11 of the
 United States Code, 11 U.S.C. § 101, et seq.
 39
      Administrative Case at ECF No. 53.
 40
      Fed. R. Civ. P. 56(a) (as incorporated by Fed. R. Bankr. P. 7056).

 41
      Fed. R. Civ. P. 56; Celotex Corp. v. Cattrett, 477 U.S. 317, 322 (1986).

 42
      Gray v. Phillips Petroleum Co., 858 F.2d 610, 613 (10th Cir. 1988).
 43
      Carey v. U.S. Postal Service, 812 F.2d 621, 623 (10th Cir. 1987).

 44
   Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986) (quoting First National Bank of Arizona v. Cities
 Service Co., 391 U.S. 253, 288-289 (1968)).
 45
      Id. at 257.

                                                        5
Case:19-01196-MER Doc#:33 Filed:01/15/21                  Entered:01/15/21 13:31:04 Page6 of 12


 a number of KOF’s factual assertions, the only evidence included with his Response
 was KOF’s responses to Myrtle’s discovery requests and a spreadsheet of damages.
 After review the Court finds these documents insufficient to rebut the properly supported
 factual assertions of KOF, and the same are deemed admitted.

 B.        Claim and Issue Preclusion

         In addressing preclusion doctrines, a federal court must look to the law of the
 state in which the previous judgment entered, pursuant to the full faith and credit
 statute, 28 U.S.C. § 1738.46 Because the judgment at issue here was entered in
 Kansas, Kansas state law on claim and issue preclusion applies.

           The Kansas Supreme Court describes both preclusion doctrines as follows:

           Claim preclusion is a common-law doctrine, designed to prevent relitigation
           of a final judgment. In Kansas, four elements must be met to invoke the
           doctrine. Most plainly stated, claim preclusion requires: (1) the same claim;
           (2) the same parties; (3) claims that were or could have been raised; and
           (4) a final judgment on the merits. Winston v. State Dept. of SRS, 274 Kan.
           396, 413, 49 P.3d 1274 (2002).

           ...

           Issue preclusion prevents a second litigation of the same issue between the
           same parties, even when raised in a different claim or cause of action.
           Three elements are required for issue preclusion: (1) a prior judgment on
           the merits that determined the parties’ rights and liabilities on the issue
           based upon ultimate facts as disclosed by the pleadings and judgment;
           (2) the same parties or parties in privity; and (3) the issue litigated must
           have been determined and necessary to support the judgment. Venters v.
           Sellers, 293 Kan. 87, 98, 261 P.3d 538 (2011).47

        KOF pursued multiple state law claims against Cheek. Because those claims
 arose purely of state law, none of those claims exactly match the purely federal claims
 asserted in this matter, nor could they. As stated by the Supreme Court in Brown v.
 Felsen, since 1970, dischargeability claims have been determined exclusively pursuant
 to the Code and not the state court in which the creditor originally sued.48 Because the
 Kansas Court did not determine whether KOF’s claim was nondischargeable, claim
 preclusion cannot as a matter of law extend to this adversary proceeding.

       Whether the orders from the Kansas Court are entitled to issue preclusion is a
 separate matter, however, and bankruptcy courts routinely apply the doctrine in


 46
    Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985). See also Nichols v. Board
 of County Commissioners, 506 F. 3d 962, 967 (10th Cir. 2007) (citing Marrese).
 47
   In re Application of Fleet for Relief from a Tax Grievance in Shawnee County, 272 P.3d 583, 589-90
 (Kan. 2012).
 48
      Brown v. Felsen, 442 U.S. 127, 129-30 (1979).

                                                      6
Case:19-01196-MER Doc#:33 Filed:01/15/21                      Entered:01/15/21 13:31:04 Page7 of 12


 dischargeability actions.49 Because the parties are clearly the same in both lawsuits,
 the Court need only consider the first and third elements of issue preclusion.

          As stated above, the first element for issue preclusion is “a prior judgment on the
 merits that determined the parties’ rights and liabilities on the issue based upon ultimate
 facts as disclosed by the pleadings and judgment.”50 Cheek disputes this element is
 met insofar as a default judgment was issued against him. While it is true “[e]xcept in
 limited circumstances . . . default judgments are not given preclusion effect,”51 such
 limited circumstances include where the defaulting party actually participated in the
 proceedings where the default judgment was entered.52 Here, the undisputed facts
 clearly demonstrate Cheek participated in the Kansas Case proceedings insofar as he
 moved for reconsideration of the default judgment, participated extensively in the
 related hearings53 and, according to the Kansas Court, chose not to attend the intial
 Damages Hearing despite having knowledge of it.54 In considering Cheek’s motion for
 reconsideration, the Kansas Court found “Cheek knew of the answer date, knew of the
 liability default hearings, and knew of the bench trial on damages, either through service
 of motions or through Myrtle reporting the results to him almost immediately after
 hearings she attended.”55 As such, the Court finds the first element for issue preclusion
 is satisfied.

         The most disputed element of issue preclusion in this case is the third,
 specifically, whether the issue litigated was determined and necessary to support the
 judgment. According to Cheek, the issue of his intent was not necessary to support the
 judgment insofar as “fraudulent intent” is not a required element of any of the state law
 claims brought against him by KOF. The Court disagrees with Cheek’s conclusion,
 because KOF’s tortious interference with business relations claim required showing
 “intentional misconduct by defendant” and “damages suffered by plaintiff as a direct of
 proximate cause of defendant’s misconduct[.]”56 In contrast, KOF’s claim under
 § 523(a)(6) in the instant matter requires proof of “1) an intentional action by the
 defendant; 2) done with the intent to harm; 3) which causes damage (economic or




 49
      See, e.g., In re Hauck, 466 B.R. 151 (Bankr. D. Colo. 2012) (applying Colorado issue preclusion law).
 50
      Application of Fleet, 272 P.3d at 589.

 51
      In re McArthur, 391 B.R. 453, 458 (Bankr. D. Kan. 2008).

 52
      See id. at n. 22 (citing In re Corey, 2007 WL 4563432 (Bankr. D. Kan. 2007)).
 53
      See Motion at Exh. 7.

 54
      Reconsideration Order at p. 3.

 55
      Id.
 56
      Meyer Land & Cattle Co. v. Lincoln Cty. Conservation Dist., 31 P.3d 970, 972 (Kan. App. 2001).

                                                       7
Case:19-01196-MER Doc#:33 Filed:01/15/21                       Entered:01/15/21 13:31:04 Page8 of 12


 physical) to the plaintiff; and 4) the injury is the proximate result of the action by the
 defendant.”57

        The Kansas Court specifically found Cheek committed intentional misconduct,
 stating he “intentionally, willfully and maliciously interfered with [KOF]’s business
 relationships by: soliciting [KOF]’s customers in violation of their Agreements; by making
 false statements to [KOF]’s customers that [KOF] is engaged in unlawful activity; and by
 conspiring together to breach their Confidentiality and Non-Competition Agreements
 and to use confidential customer information for the purpose of soliciting [KOF]’s
 customers for their own financial gain and to damage [KOF].”58 The Kansas Court then
 found KOF’s damages were caused by such misconduct. Accordingly, it is clear the
 Kansas Court’s findings regarding Cheek’s intent in committing such misconduct and
 the causation of KOF’s damages were necessary for the Damages Order, and this
 Court is precluded from revisiting these issues.

 C.        KOF’s Claims Under § 523

         Having found issue preclusion applies to the Kansas Court’s findings regarding
 Cheek’s intent and the causation of KOF’s damages, the Court begins its analysis of the
 specific claims asserted by KOF with KOF’s claim under § 523(a)(6), which excepts
 from discharge any debt “for willful and malicious injury by the debtor to another entity
 or to the property of another entity.”59

        Section 523(a)(6) refers only to acts taken with an actual intent to cause injury.60
 As the Supreme Court instructed in Geiger,

           The word “willful” in (a)(6) modifies the word “injury,” indicating that
           nondischargeability takes a deliberate or intentional injury not merely a
           deliberate or intentional act that leads to injury. Had Congress meant to
           exempt debts resulting from unintentionally inflicted injuries, it might have
           described instead “willful acts that cause injury.” Or, Congress might have
           selected an additional word or words, i.e., “reckless” or “negligent,” to
           modify “injury.” Moreover, as the Eighth Circuit observed, the (a)(6)
           formulation triggers in the lawyer's mind the category “intentional torts,” as
           distinguished from negligent or reckless torts. Intentional torts generally




 57
    In re Tilley, 286 B.R. 782, 790 (Bankr. D. Colo. 2002); see also In re Smith, 249 B.R. 748, 750 (Bankr.
 S.D. Ohio 2000) (“The debtor’s actions must be determined to be the cause of the creditor’s injury.”); see
 also In re Charron, 541 B.R. 656, 665 (Bankr. W.D. Mich. 2015) (“To except a debt from discharge under
 this subsection, the Plaintiff must show that he suffered a loss or injury as a result of willful and malicious
 conduct of the debtor.”).
 58
      Damages Order at ¶ 36.

 59
      11 U.S.C. § 523(a)(6).
 60
    In re Vickery, 526 B.R. 872, 879 (Bankr. D. Colo. 2015) (citing Kawaauhau v. Geiger, 523 U.S. 57, 61
 (1998)).

                                                        8
Case:19-01196-MER Doc#:33 Filed:01/15/21                      Entered:01/15/21 13:31:04 Page9 of 12


            require that the actor intend “the consequences of an act,” not simply “the
            act itself.”61

        Thus, nondischargeability under § 523(a)(6) requires proof of both a willful act
 and a malicious injury.62 “A ‘willful act’ is one in which the debtor must desire to cause
 the consequences of his act or believe that the consequences are substantially certain
 to result from it.”63 “A ‘malicious injury’ occurs when there is proof that the debtor either
 intended the resulting injury or intentionally took action that was substantially certain to
 cause the injury.”64 The requirement of maliciousness “is satisfied upon a showing the
 injury was inflicted without just cause or excuse.”65

         As explained above, this Court is precluded from revisiting the issue of Cheek’s
 intent. The Kansas Court found Cheek acted willfully and intentionally, and intended to
 injure KOF insofar as he sought to damage its reputation and take business away from
 it.66 Accordingly, KOF has met its burden of establishing the Damages Award is
 nondischargeable under § 523(a)(6).

         With respect to the Pre-Petition Contempt Damages, the Kansas Court made no
 findings as to Cheek’s intent in its Contempt Order, but the evidence presented
 demonstrates Cheek was aware of the injunction put in place and his obligations to
 refrain from the Enjoined Activities from the entry of the intial preliminary injunction,
 because the Kansas Court entered the injunction pursuant to a stipulation by Cheek’s
 own counsel of record.67 Additionally, the evidence makes it clear Cheek intended to
 cause harm to KOF by engaging in the Enjoined Activities.68 Cheek’s own words show
 his intent to cause harm to KOF by engaging in the Enjoined Activities, for example by
 writing “Hahahaha did this do anything? The real Freight King is too many steps ahead
 to try and catch up now. I’ve [expletive] on what took you clowns years in a matter of
 months.”69 As such, the Court finds the Pre-Petition Contempt Damages are likewise
 nondischargeable under § 523(a)(6).


 61
  Geiger, 523 U.S. at 61–62 (emphasis original) (quoting Restatement (Second) of Torts § 8A,
 Comment a, p. 15 (1964) (emphasis added)).
 62
   Panalis v. Moore (In re Moore), 357 B.R. 1125, 1129 (10th Cir. 2004); In re Tinkler, 311 B.R. 869, 878
 (Bankr. D. Colo. 2004).
 63
      Vickery, 526 B.R. at 879-80 (citing Moore, 357 B.R. at 1129).

 64
      Id.
 65
   Wagner v. Wagner (In re Wagner), 492 B.R. 43, 55 (Bankr. D. Colo. 2013) (citations omitted); In re
 Parra, 483 B.R. 752, 773 (Bankr. D.N.M. 2012) (“the ‘malicious’ component of 11 U.S.C. § 523(a)(6)
 requires an intentional, wrongful act, done without justification or excuse.”).
 66
      Damages Order at ¶ 36.

 67
      Motion at Exh. 2.

 68
      See Motion at Exhs. 2 and Exh. Labeled “Kansas Trial Exh. 20.”
 69
      Motion at Kansas Trial Exh. 20.

                                                       9
Case:19-01196-MER Doc#:33 Filed:01/15/21                     Entered:01/15/21 13:31:04 Page10 of 12


          In light of the nondischargeability of damage awards, the Court must consider
 whether the Initial Fee Award and Pre-Petition Contempt Fee Award are likewise
 nondischargeable. This Court has previously explained when attorney fees and costs
 are awarded “‘with respect to’ or ‘by reason of’ the . . . underlying conduct giving rise to
 the litigation,” and such conduct leads to a debt excepted from discharge pursuant to
 § 523(a)(6), the resultant attorney fees are also nondischargeable.70

            Here, Section 12 of the NCCA provides as follows:

            f. Employee specifically agrees that he/she will pay the Company any costs,
            including, but not limited to, reasonable attorneys’ fees incurred by the
            Company in the enforcement of this Agreement against the Employee,
            whether by way of seeking equitable relief and/or an action for damages.71

        It is clear the Initial Fee Award and Contempt Fee Award, at least the portion of
 such fees incurred prior to the Petition Date, are resultant damages, flowing from
 Cheek’s misconduct which gave rise to the Initial Damages Award and the Pre-Petition
 Contempt Damages. As such, the Initial Fee Award and the portion of the Contempt
 Fee Award incurred prior to the Petition Date are likewise nondischargeable pursuant to
 § 523(a)(6).

       Having found the entirety of KOF’s pre-petition claim to be nondischargeable
 under § 523(a)(6), the Court need not consider whether such amounts are also
 nondischargeable under § 523(a)(4). The Court notes, however, Cheek’s misuse of
 KOF’s confidential information may constitute “embezzlement” as described in
 § 523(a)(4),72 which would likewise except KOF’s claim from Cheek’s discharge.

 D.         The Rooker-Feldman Doctrine

        Next, the Court must also address Cheek’s arguments as to the amounts of
 the damages awarded to KOF. Cheek requests the Court consider the large
 discrepancy in the amounts of the Initial Damages Award of $255,757 and the Pre-
 Petition Contempt Damages Award of $40,890.95 and consider whether KOF “seeks
 to both enforce an inflated judgment and seeks to duplicate damages.”73 The Court
 is barred from revisting these figures, however, in light of the Rooker-Feldman
 doctrine.


 70
    Nolan v. Smith, 321 B.R. 542, 548 (Bankr. D. Colo. 2005) (quoting Cohen v. de la Cruz, 523 U.S. 213
 (1998)).
 71
      Motion at Exh. 5 at p. 4.
 72
    Section 523(a)(4) precludes discharge of any debt “for fraud or defalcation while acting in a fiduciary
 capacity, embezzlement, or larceny.” Specifically, “[a]n embezzlement claim has five elements:
 ‘1. Entrustment (property lawfully obtained originally); 2. Of property; 3. Of another; 4. That is
 misappropriated (used or consumed for a purpose other than that for which it was entrusted); 5. With
 fraudulent intent.’” In re Palilla, 493 B.R. 248, 252 (Bankr. D. Colo. 2013) (quoting Bryant v. Tilley (In re
 Tilley), 286 B.R. 782, 789 (Bankr. D. Colo. 2002)).
 73
      Response at p. 11.

                                                       10
Case:19-01196-MER Doc#:33 Filed:01/15/21                     Entered:01/15/21 13:31:04 Page11 of 12


         “Under the Rooker-Feldman doctrine, the federal courts lack subject matter
 jurisdiction to hear appeals from final judgments of state courts or to adjudicate
 claims that are inextricably intertwined with those judgments.”74 The Supreme Court
 has stated the Rooker-Feldman doctrine bars lower federal courts from hearing
 “cases brought by state-court losers complaining of injuries caused by state-court
 judgments rendered before the district court proceedings commenced and inviting
 district court review and rejection of those judgments.”75

        There is no dispute the damage amounts awarded by the Kansas Court
 constitute final orders of that court. As such, this Court lacks jurisdiction to alter
 those figures in any way. Moreover, the Court declines to examine those figures any
 further in its determination of the dischargeability of those debts insofar as the
 Kansas Court clearly explained how the damage figures were calculated. To the
 extent Cheek challenges those figures, the place to do so is with the Kansas Court.

 E.        KOF’s Post-Petition Damages

        Finally, KOF asserts the Post-Petition Contempt Damages and any portion of
 the Contempt Fee Award incurred after the Petition Date were not included in
 Cheek’s discharge. This Court agrees. Under § 727(b), subject to exceptions, a
 discharge “discharges the debtor from all debts that arose before the date of the
 order for relief under this chapter.” Because the Post-Petition Contempt Damages
 and the Contempt Fee Award incurred after the Petition Date clearly did not “arise
 before the date of the order for relief” in Cheek’s Administrative Case, such debts
 were not included in Cheek’s discharge.76

                                             CONCLUSION

        Cheek purposefully chose not to participate in the Kansas Case proceedings in
 an attempt to avoid the consequences of his actions, while continuing to engage in the
 same types of activity that landed him in the Kansas Court in the first place. The final
 orders and findings of the Kansas Court cannot be changed by this Court. Those
 findings establish as a matter of law Cheek is not an honest but unfortunate debtor but
 rather the debts owed to KOF are nondischargeable due to Cheek’s willful and
 malicious conduct. Accordingly, for the foregoing reasons,




 74
    In re Ebel, 139 F. App'x 26, 28 (10th Cir. 2005); In re Smith, 321 B.R. 542, 550 (Bankr. D. Colo. 2005)
 (“Under the Rooker–Feldman doctrine, this Court cannot act as an appellate court to the state court or
 otherwise collaterally attack the state court judgment.”) (both citing Rooker v. Fidelity Trust Co., 263 U.S.
 413 (1923) and Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)).
 75
      Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
 76
   The Court declines to consider whether the post-petition attorney fees incurred as part of this
 proceeding are enforceable against Cheek. The Kansas Court awarded such fees in its Contempt Order,
 and if Cheek disputes he is liable for such amounts under the NCCA, he should have made such
 argument to the Kansas Court.

                                                      11
Case:19-01196-MER Doc#:33 Filed:01/15/21          Entered:01/15/21 13:31:04 Page12 of 12


          IT IS HEREBY ORDERED judgment shall enter in favor of KOF on its second
 claim for a determination of nondischargeability of debt under § 523(a)(6), rendering its
 first claim under § 523(a)(4) moot.

       IT IS FURTHER ORDERED the Post-Petition Contempt Damages and portion of
 the Contempt Fee Award incurred post-petition were not included in Cheek’s discharge
 pursuant to § 727(b).


  Dated January 15, 2021                      BY THE COURT:


                                              _________________________
                                              Michael E. Romero, Chief Judge
                                              United States Bankruptcy Court




                                             12
